Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-42 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1	Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettler et al. (US 5,564,626) in view of Joshi et al. (US 2006/0130663 A1).

Claim(s) 1-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kettler et al. (US 5,564,626) in view.
Regarding claim 1, Kettler discloses a ventilation system, comprising: 
a volumetric enclosure (12; figure 1) having an inlet (26) and an outlet (discharge end of fan 52; figure 1; column 6, lines 1-5) and for coupling to an interior of a building habitable by human occupants (mounted to discharge ductwork for air flowing into the building, i.e., for building habitable by human occupants; column 2, lines 1-8; column 6, lines 1-15); a fan (52) located within the volumetric enclosure (as shown) and for drawing air exterior to the building and supplying the air to the interior of the building (for drawing air through the unit; column 1, lines 12-15; column 6, lines 11 -23);
 a user programmable controller for enabling and disabling the fan in response to a plurality of parameters (figure 1; column 21, lines 38-40, Fig. 5, column 6, lines 63-67, column 17 - column 18, the controller 29 calculates (program) the percentage improvement in the return air quality so dampers are readjusted by controlling the fan by shuts off or turn to meet the set air quality standard (parameter) controller 29 may operate fan 52 as a variable airflow system, to vary flow based on system requires as determined by the sensors, such as sensors 76 and 78 which measure air quality and air flow rate; column 6, lines 11-23 and 35-40), at least some of the parameters relating to quality of air to be moved in response to the fan (sensors 76 and 78 sense air quality and air flow rate; column 6, lines 35-40); and
a communication interface responsive to the user programmable controller for reporting data representing a volume of air passing through the volumetric enclosure over a period of time (the sensors 76 and 78 are connected to the controller 29 and deliver control signals thereto representative of the surrounding air's quality and enthalpy; air flow measuring stations 53 and 55 measure total air flow of air being drawn through the housing 12 at different locations and pass the measurements to controller 29, i.e., over some period of time; column 6, lines 42-57).
Kettler does not specifically discloses commination interface. However, Joshi discloses the controller 16 may communicate with one or more components of the air quality control system 10 via wired or wireless communication links, [0017].
Kettler and Joshi are analogous art. They relate to air conditioners air low control system.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute Kettler's inlet air flow measuring device to include Joshi's air quality control system for an air-conditioning device for controlling the quality of air emitted from air conditioning devices.
Regarding claim 2, Joshi discloses the inlet comprises an inlet duct and the hot wire anemometer is positioned in the inlet duct (airflow sensor 28, which is a thermal anemometer, is shown to be in the inlet end 7; figure 2; paragraph [0028]). In order to detect the total air flow through the housing at an instant in time to determine the total cfm of air (Kettler; column 6, lines 48-57).
Regarding claim 3, Joshi discloses the air flow volume sensor comprises a hot wire anemometer (airflow sensor 28 for measuring volumetric flow rate in housing 18 may be a thermal anemometer; paragraph [0028]).  
Regarding claim 4, Joshi discloses wherein the hot wire anemometer comprises a heat sensing thermistor (air flow sensor 28 is a thermal anemometer; figure 2; paragraph [0028]) positioned at an axis of the inlet duct (along an axis within inlet end 7; figure 2). 
Regarding claim 5, Joshi discloses the hot wire anemometer comprises a reference sensing thermistor positioned away from the axis of the inlet duct (air flow sensor 28 is a thermal anemometer; figure 2; paragraph [0028]) positioned at an axis of the inlet duct (along an axis within inlet end 7; figure 2).
Regarding claim 6, Joshi discloses the hot wire anemometer comprises the reference sensing thermistor positioned downstream in air direction from the heated thermistor (airflow sensor 28 is a thermal anemometer, i.e., sensing thermistor; paragraph [0028]).
Regarding claim 7, Kettler discloses the system of claim 1, and further discloses wherein the programmable controller(29; figure 1the user ) is user programmable controller to (column 21, lines 38-40): enable the fan during a first period of time to supply air to the interior of the building ((figure 1; column 21, lines 38-40, Fig. 5, column 6, lines 63-67, column 17 - column 18, the controller 29 calculates (program) the percentage improvement in the return air quality so dampers are readjusted the controller 29 by controlling the fan by shuts off or turn to meet the set air quality standard (parameter) controller 29 may operate fan 52 as a variable airflow system, to vary flow based on system requires as determined by the sensors, such as sensors 76 and 78 which measure air quality and air flow rate; column 6, lines 11-23 and 35-40 operates the fan 52 as a variable airflow system to adjust the total cubic feet per minute of air supplied to the building space; column 6, lines 11-23) to satisfy a first flow level equal to or exceeding a building standard (capable of satisfying a first flow level); and enable the fan during a second period of time to supply air to the interior of the building (the controller 29 operates the fan 52 as a variable airflow system to adjust the total cubic feet per minute of air supplied to the building space; column 6, lines 11-23) to satisfy a second flow level equal to or exceeding a building standard, wherein the second flow level exceeds the first level (capable of satisfying a second flow level higher than a first level).
Regarding claim 8 the combination of Kettler and Joshi disclose:
Joshi discloses a display 54 configured by an input/output interface for displaying data (the display unit 56 may display other operational data such as odor and/or ultraviolet radiation, ultraviolet intensity, lamp status, lamp running (e.g., "ON") hours, lamp replacement indication [0042]); and Kettler discloses representing a volume of air flow passing through the volumetric enclosure (controller 29 reads and stores, i.e., via circuitry, air qualities and enthalpies, and would be capable of storing total air flow measurements from air flow measuring stations 53 and 55; column 6, lines 47-57; column 20, lines 20-24).
Regarding claim 9, Kettler discloses an interface circuit configured for communicating to the human occupant at least the data representing a volume of air in cubic feet per minute (CFM) passing through the volumetric enclosure over a period of time (The controller 29 may operate the fan 52 as a constant flow system to supply a constant-cubic-feet per minute (cfm) of air to the building space at all times. Alternatively, the controller 29 and fan 52 may operate as a variable airflow system (VAV) to adjust the total cubic feet per minute (cfm) of air supplied to the building space through the ductwork, column 6, lines 10-23).
Regarding claim 10, Kettler discloses circuitry for communicating, external to the system, data representative of the volume of air in CFM passing through the volumetric enclosure over the period of time (an air quality detector 74 is positioned internally or externally of housing 12 and is operably coupled with a controller 29 that controls the flow control device 42. Detector 74 may comprise any of various suitable devices which are capable of continuously or intermittently sampling the supply air in order for a controller 29 to determine the level of one or more pollutants, the air flow rate and/or the enthalpy thereof. The sensors 76 and 78 are connected to the controller 29 and deliver control signals thereto representative of the surrounding air's quality and enthalpy; column 6, lines 37-47).
Regarding claim 11, Kettler discloses circuitry for storing data representative of the volume of air in cubic feet per minute (CFM) passing through the volumetric enclosure over the period of time (controller 29 reads and stores, i.e., via circuitry, air qualities and enthalpies, and would be capable of storing total air flow measurements from air flow measuring stations 53 and 55; the controller 29 and fan 52 may operate as a variable airflow system (VAV) to adjust the total cubic feet per minute (cfm) of air supplied to the building space through the ductwork; column 6, lines, 11-15, 47-57; column 20, lines 20-24).
Regarding claim 12, Kettler discloses the plurality of sensors comprises: sensors for parameter data including at least one selected from the group consisting of pollen, ozone, smoke, radon, carbon dioxide, carbon monoxide, formaldehyde, VOC, N02, acrolein, particulates, building nominal occupancy, building current occupancy, and time of day (detectors may measure levels of carbon dioxide and carbon monoxide; column 6, lines 32-34), formaldehyde, VOC, N02, acrolein, particulates, building nominal occupancy, and building current occupancy).
Regarding claim 13, Joshi discloses a user-assigned code indicating parameters associated with a user preference (a user interface through which a user may customize various aspects of the internal environment of air quality control system 10, [0015]).
Regarding claim 14, Kettler discloses a first and a second fan for drawing air from the interior of the building to exhaust to the exterior of the building (The controller 29 may operate the fan 52 as a constant flow system to supply a constant-cubic-feet per minute (cfm) of air to the building space at all times. Alternatively, the controller 29 and fan 52 may operate as a variable airflow system (VAV) to adjust the total cubic feet per minute (cfm) of air supplied to the building space through the ductwork; column 5, line 62-column 6, lines 22).
Regarding claim 15, Kettler discloses recirculating apparatus for recirculating air from the interior of the building back into the interior of the building (an air conditioning unit with a substantially enclosing housing and inlet and discharge openings in the housing. An internally mounted fan draws outside and return air through the inlet opening to form supply air column 3, lines 19-62).
Regarding claim 16, Kettler discloses the recirculating apparatus comprises: a damper under control of the user programmable controller in response to one more of the plurality of parameters (An outside air damper 31 is controlled by the controller 29 to open and close the inlet 27 depending upon the outside air quality. This outside air may or may not require prefiltering before entering the inlet 27. As a further alternative, the outside air inlet 26 may be removed or entirely closed to ensure that only return air passes through the high capacity filtration system 40 while outside air is admitted at inlet 27; column 5, lines 26-54).
Regarding claim 17, Joshi discloses the recirculating apparatus comprises a dehumidifier (air conditioning unit 5 and a conventional air distribution network 8 include dehumidifiers, [0013]).
Regarding claim 18, Joshi discloses the recirculating apparatus comprises an air cleaning device (the air quality control system 10 represents a modular, self-contained system designed to receive a source airflow 6 from the air conditioning unit 5, adaptively sanitize the source airflow, [0013]).
Regarding claim 19, Joshi discloses circuitry for indicating that the volume of air flow passing through the volumetric enclosure over a period of time is below an acceptable threshold (the controller 29 next utilizes the reading obtained within sensor 78 for the quality of the outside air and determines whether this quality falls below a minimum acceptable standard (step 104, Fig. 3A-3B).
Regarding claim 20, Joshi discloses circuitry for detecting when the speed of the fan, and the volume of air passing through the volumetric enclosure over a period of time, fall below an acceptable threshold (the controller 29 next utilizes the reading obtained within sensor 78 for the quality of the outside air and determines whether this quality falls below a minimum acceptable standard (If the quality of the outside air is such that it contains more contaminants than are acceptable, flow passes to step 120. Air flow sensor 248 monitors this airflow and adjusts the speed (or volume control) damper on the fan 250 to assure sufficient air flow. At step 504, if the outside air quality is above the minimum acceptable standard, the controller determines that it is desirable to maximize the use of outside air and thus modulates (at step 506), Fig. 3A, 3B, 4A, 4B)
Regarding claim 21, Joshi discloses the user programmable controller (a user may customize various aspects of the internal environment of air quality control system 10, [0015]) is affixed to the volumetric enclosure (the air quality control system 10 is disposed between a conventional air conditioning unit 5 and a conventional air distribution network 8, [0013]).
Regarding claim 22, Joshi disclose a first portion of the user programmable controller is affixed to the volumetric enclosure (the air quality control system 10 is disposed between a conventional air conditioning unit 5 and a conventional air distribution network 8, [0013]).; and wherein a second portion of the user programmable controller is remote from the volumetric enclosure (The controller 16 may be physically collocated with such components (whether inside or outside of the housing 18), or the controller 16 may be located remote from the housing 18. Moreover, the controller 16 may communicate with one or more components of the air quality control system 10 via wired or wireless communication links, [0017]).
Regarding claim 23, Joshi discloses wherein at least part of the second portion is located in a thermostat (a housing 18 or the air conditioning unit 5, or the user interface 54 may be located within a home or hotel room as part of an electronic thermostat used to control the air conditioning device 5, [0042]).
Regarding claim 24, Joshi discloses at least part of the second portion is located in an Internet of Things device located at the building (the controller includes the input device(s) 58 which has a selection switch, a keypad, a keyboard or similar controls that a user can physically, verbally or remotely interface with to provide certain information to the controller 16, [0042]).
Regarding claim 25, Joshi discloses at least one sensor in the plurality of sensors is affixed to the volumetric enclosure (sensors 76 and 78 may be located at various points within the air flow system so long as they accurately register, Fig. 1).
Regarding claim 26, Joshi discloses one sensor in the plurality of sensors is remote from the volumetric enclosure ([0017] the controller 16 include sensors and located remote from the housing 18). 
Regarding claim 27, Kettler discloses circuitry for detecting a speed of the fan (Air flow sensor 248 monitors this airflow and adjusts the speed (or volume control) damper on the fan 250 to assure sufficient air flow, column 17, lines 1-15, Fig. 4A and 4B).
Regarding claim 28, Kettler discloses circuitry for detecting a potential fan failure responsive to the circuitry for detecting the speed of the fan and the circuitry for measuring a signal representative of a volume of air passing through the volumetric enclosure over a period of time(the output of the motor speed controller which dictates the rotational speed of the fan is monitored (via circuitry), along with volume of air flow through the housing to operate the fan 52 as a variable airflow system (via circuitry), i.e., programmed circuitry in controller 29 capable of using detected fan speed and volume of air signal to detect potential fan failure; column 6, lines 11-20; column 12, lines 54-59). 
Regarding claim 29, Kettler discloses circuitry for detecting a potential air flow restriction responsive to the circuitry for detecting the speed of the fan and the circuitry for measuring a signal representative of a volume of air passing through the volumetric enclosure over a period of time(via circuitry), along with volume of air flow through the housing to operate the fan 52 as a variable airflow system, i.e., circuitry in controller 29 capable of using detected fan speed and volume of air signal to detect potential airflow restriction; column 6, lines 11-20; column 12, lines 54-59)..
Regarding claims 30 and 31, Kettler discloses the second fan provides heat and energy recovery ventilation to balance intake and exhaust air volume with respect to air temperature and humidity (The controller 29 may operate the fan 52 as a constant flow system to supply a constant cubic feet per minute (cfm) of air to the building space at all times. Alternatively, the controller 29 and fan 52 may operate as a variable airflow system (VAV) to adjust the total cubic feet per minute (cfm) of air supplied to the building space through the ductwork, column 6, lines 11-40, column 11 and 12, calculating to the heat and the energy consumption to balance the temperature and the humidity by controlling the airflow volume).
Regarding claim 32, Kettler discloses an integrated fan and sensor combination for use in a system to provide comfort ventilation of a building (Fig. 1), comprising: 
a variable speed fan assembly for mounting within a housing configured to duct outside air along an air flow path through the housing into an inside space of the building in response to fan control signals (Fig. 1, a fan 52 is also positioned internally of housing 12 and is mounted on a platform 54 which is spaced above the horizontal wall by torsion springs 56; the fan 52 may be a cage type fan having a discharge end mounted to discharge ductwork in the end of the housing; the controller 29 and fan 52 may operate as a variable airflow system (VAV) to adjust the total cubic feet per minute (cfm) of air supplied to the building space through the ductwork , column 5 and column 6);
 an air flow sensor module disposed in the variable speed fan assembly (sensors 76 and 78 may be located at various points within the air flow system so long as they accurately register Fig. 1) and comprising a substrate having a heated thermistor disposed along the axis of the air flow path and a reference thermistor disposed in the air flow path in a spaced-away relationship with the heated thermistor (Fig.1, 4A, 4B, 3A. 3B; The sensors 76 and 78 are connected to the controller 29 and deliver control signals thereto representative of the surrounding air's quality and enthalpy. As explained below, the controller 29 adjusts the dampers 26 and 28 and the flow control device 42 to optimize the operation of the air conditioning system);
a user-programmable controller, including a control panel, the controller coupled to the variable speed fan and the air flow sensor module for generating the fan control signals to control the variable speed fan responsive to user-defined minimum and maximum limits entered via the control panel for the volume of air flow (CFM) supplied by the variable speed fan into the inside space figure 1; column 21, lines 38-40, Fig. 5, column 6, lines 63-67, column 17 - column 18, the controller 29 calculates (program) the percentage improvement in the return air quality so dampers are readjusted by controlling the fan by shuts off or turn to meet the set air quality standard (parameter) controller 29 may operate fan 52 as a variable airflow system, to vary flow based on system requires as determined by the sensors, such as sensors 76 and 78 which measure air quality and air flow rate; column 6, lines 11-23 and 35-40), at least some of the parameters relating to quality of air to be moved in response to the fan (sensors 76 and 78 sense air quality and air flow rate; column 6, lines 35-40);; 
wherein the volume of the air flow into the inside space is maintained within the user-defined minimum and maximum limits to provide the comfort ventilation (The sensors 76 and 78 are connected to the controller 29 and deliver control signals thereto representative of the surrounding air's quality and enthalpy, the controller 29 adjusts the dampers 26 and 28 and the flow control device 42 to optimize the operation of the air conditioning system. Air flow sensor 248 monitors this airflow and adjusts the speed (or volume control) damper on the fan 250 to assure sufficient air flow. At step 504, if the outside air quality is above the minimum acceptable standard, the controller determines that it is desirable to maximize the use of outside air and thus modulates, Fig1-Fig. 4B).
Kettler fails to disclose a control panel that the user can put the desire input, minimum and maximum values or operational parameter. 
Joshi discloses in par. [0042]-[0044], [0055], The user interface 54 is communicatively coupled to the controller 16 to provide user input to controller 16. The user input may include various user driven selections such as the number of germicidal lamps 12 and ozone lamps 14 to be activated in a particular operating cycle of the air quality control system 10 as well as various operating modes of the air quality control system 10, minimum and maximum values.
Kettler and Joshi are analogous art. They relate to air conditioners air low control system.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute Kettler's inlet air flow measuring device to include Joshi's hot wire anemometer because the thermal anemometer may be used to sense airflow through the housing by heating up to a fixed temperature and then exposing to the air velocity (paragraph [0028]).
Regarding claim 33, Kettler discloses the variable speed fan assembly includes a motor responsive to the fan control signals (The fan 52 includes a motor 58 coupled thereto by a pair of pulleys and a drive belt 66 (column 5, line 62-column 6, line10).
Regarding claim 34, Joshi discloses the air flow sensor module comprises a hot-wire anemometer (airflow sensor 28 for measuring volumetric flow rate in housing 18 may be a thermal anemometer; [0028]).  
Regarding claim 35, Joshi discloses the hot wire anemometer comprises a heated thermistor positioned at an axis of the inlet duct (airflow sensor 28 for measuring volumetric flow rate in housing 18 may be a thermal anemometer; paragraph [0028]). 
Regarding claim 36, Joshi discloses hot wire anemometer comprises a reference sensing thermistor positioned away from the axis of the inlet duct (a thermal anemometer may also be used to sense airflow, a thermal anemometer may also be used to sense airflow, instances a capture hood may be used to measure volumetric flow from a grill or an exhaust diffuser [0028]).
Regarding claim 37, Joshi discloses the hot wire anemometer comprises the reference sensing thermistor positioned downstream in air direction from the heated thermistor (vane anemometers may be positioned in the air path to measure the source airflow 6. Vane anemometers typically have proximity switches that count the revolutions of the vanes and supply a pulse sequence that is converted by the measuring instrument into a flow rate, [0028]).
Regarding claim 38, Joshi discloses a programmable device selected from the group comprising a microprocessor, a microcontroller, a digital signal processor, and an application-specific integrated circuit (a microprocessor based module, an application-specific or general purpose computer, a programmable logic controller or a logical module, solid-state equipment, relays as well as appropriate programming code for performing computations associated with air quality control within the air quality control system 10, [0032]).
Regarding claim 39, Joshi discloses the volume of air flow is communicated to a wired or wireless user device (controller 16 may communicate with one or more components of the air quality control system 10 via wired or wireless communication links, [0017]).
Regarding claim 40, Joshi discloses the user device is selected from the group consisting of a display, a thermostat, a mobile device, and a remote-control panel (the display unit 56 may also visually confirm to the user that the desired user input has indeed been entered into the system correctly, [0042]).
Regarding claim 41, Joshi discloses a temperature sensor having an output coupled to an input of the user programmable controller (more sensors and one or more controllers in a feedback relationship to facilitate air quality control that is adaptive to varying rates of source airflow 6, [0015]).
Regarding claim 42, Joshi discloses a relative humidity sensor having an output coupled to an input of the user programmable controller (more sensors and one or more controllers in a feedback relationship to facilitate air quality control that is adaptive to varying rates of source airflow 6, [0015]).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11-12,3, 21-34 and 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 11, 20-34 and 36 of U.S. Patent No.11,306,932. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the parent US patent has similar limitation as shown below:
Instant application 17/655,311
Parent US Patent 11,306,932
1. A ventilation system, comprising: 

a volumetric enclosure having an inlet and an outlet and for coupling to an interior of a building habitable by a human occupant; 

a variable speed fan located within the volumetric enclosure for drawing in air exterior to the building and supplying the air to the interior of the building; 

a user programmable controller for controlling the variable speed fan during first and second periods of time corresponding to respective first and second air flow levels in response to input signals from 
a plurality of sensors for measuring quality of air, including at least a temperature sensor, a relative humidity sensor, and an air flow volume sensor relating to volume of air flow in response to the fan; and 








a communication interface responsive to the user programmable controller for reporting data representing a volume of air passing through the volumetric enclosure over a period of time.
1. A ventilation system, comprising:

 a volumetric enclosure having an inlet and an outlet and for coupling to an interior of a building habitable by human occupants; 

a variable speed fan located within the volumetric enclosure for drawing in air exterior to the building and supplying the air to the interior of the building; 

wherein the user programmable controller is programmed to control the variable speed fan during first and second periods of time corresponding to respective first and second air flow levels; and
the plurality of sensors including at least a temperature sensor, a relative humidity sensor, and an air flow sensor for measuring and communicating signals of respective temperature, humidity, and air flow levels to the user programmable controller to provide control of the variable sped fan.

a user programmable controller for controlling the variable speed fan in response to a plurality of sensors, at least some of the sensors relating to quality of air to be moved in response to the fan; and 
a display configured by an input/output interface for displaying data representing a volume of air passing through the volumetric enclosure over a period of time; 


3. The system of claim 1, wherein the air flow volume sensor comprises a hot wire anemometer.
2. The system of claim 1 wherein the circuitry for measuring a signal comprises a hot wire anemometer.
2. The system of Claim 1, wherein the inlet comprises an inlet duct and the hot wire anemometer is positioned in the inlet duct.
3. The system of claim 2, wherein the inlet comprises an inlet duct and the hot wire anemometer is positioned in the inlet duct.

5. The system of claim 3, wherein the hot wire anemometer comprises a reference sensing thermistor positioned away from the axis of the inlet duct.
5. The system of claim 3 wherein the hot wire anemometer comprises a reference sensing thermistor positioned away from the axis of the inlet duct.
6. The system of claim 5, wherein the hot wire anemometer comprises the reference sensing thermistor positioned downstream in air direction from the heated thermistor.
6. The system of claim 5 wherein the hot wire anemometer comprises the reference sensing thermistor positioned downstream in air direction from the heated thermistor.
7. The system of claim 1, wherein the user programmable controller is programmed to: control the variable speed fan during a first period of time to supply air to the interior of 1 the building to satisfy a first air flow level equal to or exceeding a building standard; and  control the variable speed fan during a second period of time to supply air to the interior of the building to satisfy a second air flow level equal to or exceeding a building standard, wherein the second air flow level exceeds the first air flow level.
7. The system of claim 1 wherein the user programmable controller is programmed to: control the variable speed fan during a first period of time to supply air to the interior of the building to satisfy a first air flow level equal to or exceeding a building standard; and control the variable speed fan during a second period of time to supply air to the interior of the building to satisfy a second air flow level equal to or exceeding a building standard, wherein the second air flow level exceeds the first air flow level.
11. The system of claim 9, wherein the interface circuit comprises: circuitry for storing data representative of the volume of air in CFM passing through the volumetric enclosure over the period of time.
9. The system of claim 8 wherein the data representative of the volume of air passing through the volumetric enclosure over the period of time is expressed in CFM.
12. The system of claim 1, wherein the plurality of sensors comprises: sensors for parameter data including at least one selected from the group consisting of pollen, ozone, smoke, radon, carbon dioxide, carbon monoxide, formaldehyde, VOC, N02, acrolein, particulates, building nominal occupancy, building current occupancy, and time of day.
11. The system of claim 1 wherein the plurality of parameters includes at least one of pollen, ozone, smoke, radon, carbon dioxide, carbon monoxide, formaldehyde, VOC, N02, acrolein, particulates, building nominal occupancy, and building current occupancy.
13. The system of claim 12, wherein the parameter data including: a user-assigned code indicating parameters associated with a user preference.
20. The system of claim 1 wherein the plurality of parameters comprises a user-assigned code indicating parameters associated with a user preference.
21. The system of claim 1, wherein the user programmable controller is affixed to the volumetric enclosure.
21. The system of claim 1 wherein the programmable control apparatus is affixed to the volumetric enclosure.
22. The system of claim 1, wherein a first portion of the user programmable controller is affixed to the volumetric enclosure; and wherein a second portion of the user programmable controller is remote from the volumetric enclosure.
22. The system of claim 1 wherein a first portion of the programmable control apparatus is affixed to the volumetric enclosure; and wherein a second portion of the programmable control apparatus is remote from the volumetric enclosure.
23. The system of claim 22, wherein at least part of the second portion is located in a thermostat.
23. The system of claim 22 wherein at least part of the second portion is located in a thermostat.
24. The system of claim 22, wherein at least part of the second portion is located in an Internet of Things device located at the building.
24. The system of claim 22 wherein at least part of the second portion is located in Internet of Things devices located at the building.
25. The system of claim 1 wherein at least one sensor in the plurality of sensors is affixed to the volumetric enclosure.
25. The system of claim 1 wherein at least one sensor in the plurality of sensors is affixed to the volumetric enclosure.
26. The system of claim 1 wherein at least one sensor in the plurality of sensors is remote from the volumetric enclosure.
26. The system of claim 1 wherein at least one sensor in the plurality of sensors is remote from the volumetric enclosure
27. The system of claim 1, wherein comprising: circuitry for detecting a speed of the fan.

27. The system of claim 1 and further comprising circuitry for detecting a speed of the fan.
28. The system of claim 27, wherein comprising: circuitry for detecting a potential fan failure responsive to the circuitry for detecting the speed of the fan and the circuitry for measuring a signal representative of a volume of air passing through the volumetric enclosure over a period of time.
28. The system of claim 27 and further comprising circuitry for identifying a potential fan failure in response to the circuitry for detecting a speed of the fan and the circuitry for measuring a signal representative of a volume of air passing through the volumetric enclosure over a period of time.
29. The system of claim 27, wherein comprising: circuitry for detecting a potential air flow restriction responsive to the circuitry for detecting the speed of the fan and the circuitry for measuring a signal representative of a volume of air passing through the volumetric enclosure over a period of time.
29. The system of claim 27 and further comprising circuitry for identifying a potential air flow restriction in response to the circuitry for detecting a speed of the fan and the circuitry for measuring a signal representative of a volume of air passing through the volumetric enclosure over a period of time.
30. The system of claim 14, wherein the second fan provides heat recovery ventilation to balance intake and exhaust air volume with respect to air temperature.

30. The system of claim 13, wherein the second fan provides heat recovery ventilation to balance intake and exhaust air volume with respect to air temperature.
31. The system of claim 14, wherein the second fan provides energy recovery ventilation to balance intake and exhaust air volume with respect to air temperature and humidity.
31. The system of claim 13, wherein the second fan provides energy recovery ventilation to balance intake and exhaust air volume with respect to air temperature and humidity.
32. An integrated fan and sensor combination for use in a system to provide comfort 2 ventilation of a building, comprising: 
a variable speed fan assembly for mounting within a housing configured to duct outside air along an air flow path through the housing into an inside space of the building in response to fan control signals; 
an air flow sensor module disposed in the variable speed fan assembly and comprising a substrate having a heated thermistor disposed along the axis of the air flow path and a reference thermistor disposed in the air flow path in a spaced-away relationship with the heated thermistor; 


a user-programmable controller, including a control panel, the controller coupled to the variable speed fan and the air flow sensor module for generating the fan control signals to control the variable speed fan responsive to user-defined minimum and maximum limits entered via the control panel for the volume of air flow (CFM) supplied by the variable speed fan into the inside space; wherein the volume of the air flow into the inside space is maintained within the user-defined minimum and maximum limits to provide the comfort ventilation.
32. An integrated fan and sensor combination for use in a system to provide comfort ventilation of a building, comprising: 
a variable speed fan assembly mounted within a housing configured to duct outside air along an air flow path through the housing into an inside space of the building in response to fan control signals; 
an air flow sensor module comprising a substrate having a heated thermistor disposed along the axis of the air flow path and a reference thermistor disposed in the air flow path in a spaced-away relationship with the heated thermistor; first and second respective sensors for air temperature and relative humidity, disposed in the air flow path within the housing; and 
a user-programmable controller, including a control panel and a display, the controller coupled to the variable speed fan, the sensor module, and the respective sensors for air temperature and relative humidity, for generating the fan control signals to control the variable speed fan responsive to: user-defined minimum and maximum limits, entered via the control panel, for the air temperature and relative humidity of the outside air admitted to the housing via the fan and conducted into the inside space; and user-defined minimum and maximum limits, entered via the control panel, for the volume of air flow (CFM) supplied by the variable speed fan and conducted into the inside space; wherein the air temperature, relative humidity, and volume of the air flow into the inside space are maintained within the user-defined minimum and maximum limits to provide the comfort ventilation; and the volume of air flow (CFM) is displayed to the user on the display to confirm it is within the minimum and maximum user-defined limits for the desired comfort ventilation.
33. The combination of Claim 32, wherein: the variable speed fan assembly includes a motor responsive to the fan control signals.
33. The combination of claim 30, wherein: the variable speed fan assembly includes a motor responsive to the fan control signals
34. The combination of Claim 32, wherein: the air flow sensor module comprises a hot-wire anemometer.
34. The combination of claim 30, wherein: the air flow sensor module comprises a hot-wire anemometer.
38. The combination of claim 32, wherein: the user-programmable controller comprises a programmable device selected from the 1 group comprising a microprocessor, a microcontroller, a digital signal processor, and an application-specific integrated circuit
36. The combination of claim 30, wherein: the user-programmable controller comprises a programmable device selected from the group comprising a microprocessor, a microcontroller, a digital signal processor, and an application-specific integrated circuit.


Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamann et al. (US 2013/0265064) discloses a controller 32B receives either via hard-wired or wireless communication that output and responsively generates a feedback control signal 40 to activate the heater element 18 to raise the temperature to the desired set condition. In one embodiment, the temperature sensor 15 is placed behind the heater element 15 such that air speed/volume and temperature is constant within the structure.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119